Case: 1:20-cr-00104-SNLJ-ACL Doc. #: 43 Filed: 04/12/21 Page: 1 of 1 PageID #: 235




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )
                                           )
      vs.                                  )   Case No. 1:20CR00104 SNLJ
                                           )
DANEQUAY SMITH,                            )
                                           )
                    Defendant.             )

                                    ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Abbie Crites-Leoni (#39), filed March 26, 2021 be and is SUSTAINED,

ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's Motion to Suppress Physical Evidence

and Statements (#24) be DENIED.

      Dated this(:l±4iay of April, 2021.




                                           STEPHNN.Ll AlJGJR.
                                           SENIOR UNITED STATES DISTRICT JUDGE
